                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

                       CASE NO. ___________________________


LUCHY REEDER,

       Plaintiff,
vs.

AMERICAN SECURITY INSURANCE
COMPANY,

       Defendant.


         DEFENDANT AMERICAN SECURITY INSURANCE COMPANY’S
                       NOTICE OF REMOVAL

       Defendant, American Security Insurance Company (“American Security”), pursuant

to 28 U.S.C. §§ 1446 and 1332, files this Notice of Removal and removes to the United

States District Court an action which is pending in the Circuit Court of the Ninth Judicial

Circuit in and for Osceola County, Florida. The facts and legal authority supporting this

Notice of Removal are as follows:

               A. BACKGROUND & CONDITIONS OF REMOVAL

       1.     On August 3, 2020, Plaintiff, Luchy Reeder (“Plaintiff”), filed this civil

action against American Security in the Circuit Court of the Ninth Judicial Circuit in and

for Osceola County, Florida, Case Number 2020-CA-001924-CI. Plaintiff has asserted a

breach of contract action against American Security under a lender-placed excess flood

insurance policy. Plaintiff did not effectuate service of process on American Security until

August 31, 2020.
                                                              CASE NO: 2020-CA-001924 CI



       2.     Plaintiff is a resident of Osceola County and a citizen of Florida. Plaintiff owns

real property located at 6008 Alligator Lake Shore W, Saint Cloud, FL 34771 (the

“Property”), which is the subject matter of this lawsuit. See Compl. ¶¶ 2-3, 6. Additionally,

public records obtained from the Osceola County Property Appraiser’s Website reflect

Plaintiff’s ownership of the property and that she is claiming a Florida homestead exemption,

which can only be claimed by a permanent resident of Florida. See printout from Osceola

County Property Appraiser Website, a true and correct copy of which is attached hereto as

Exhibit “1” (accessed September 30, 2020); § 196.031 (1), Fla. Stat.

       3.      American Security is a citizen of Delaware and Georgia since it is a Delaware

corporation with its principal place of business located at 260 Interstate North Cir.,SE,

Atlanta, Georgia, 30339. See printout from Florida Department of State, Division of

Corporations’ website, a true and correct copy of which is attached hereto as Exhibit “2”

(accessed September 30, 2020); see also Licari v. American Sec. Ins. Co., Case No. 8:12–cv–

2853–T–33EAJ, 2013 WL 268688 (M.D. Fla. Jan. 24, 2013) (finding American Security’s

principal place of business as Georgia).

       4.      Venue is proper in the United States District Court for the Middle District of

Florida, Orlando Division because the case is being removed from the Circuit Court of the

Ninth Judicial Circuit in and for Osceola County, Florida.

       5.      Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of any of American Security’s rights to assert any defenses or affirmative

claims, including a counterclaim.




                                               2
                                                             CASE NO: 2020-CA-001924 CI



        6.     This Notice of Removal is being timely served and filed within the time

allotted under 28 U.S.C. § 1446(b).

        7.     This action is not a non-removable action as described under 28 U.S.C. §

1445.

        8.     Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all process and

pleadings served as of this date is attached hereto as Composite Exhibit “3.”

        9.     In accordance with 28 U.S.C. § 1446(d), contemporaneously with the filing of

this Notice of Removal, American Security has served Plaintiff with a copy of this Notice of

Removal and has filed a Notice of Filing of Notice of Removal with the Clerk of the Court

for Osceola County, Florida.

                                   B. THE COMPLAINT

        10.    Plaintiff has sued American Security for damages allegedly caused to the

Property by flooding from Hurricane Irma. See Compl. ¶¶ 15-16 attached as part of

Composite Exhibit “3.” Plaintiff alleges that her damages exceed $30,000.00 exclusive of

interest, costs, and attorneys’ fees. Compl. ¶ 1.

        11.    Further, Plaintiff alleges that she has incurred “economic damage to [her]

property, including physical loss to dwelling, contents, loss of use and the cost of increased

compliance due to the Plaintiff’s property needing to be raised, and Plaintiff to suffer such

damages.” Compl. ¶16. In support, Plaintiff attached to her Complaint an estimate of damages

totaling $239,657.20. See id.; Compl. Exhibit B. Plaintiff’s Complaint further alleges that

American Security “determined that $19,889.47 was owed in policy benefits on the Claim (the

“Partial Payment”).” Compl. ¶ 22. The excess flood insurance policy at issue has a deductible




                                                3
                                                              CASE NO: 2020-CA-001924 CI



of $750.00. Compl. Exhibit A. Therefore, based on the face of the Complaint, Plaintiff is

seeking $219,017.73 ($239,657.20 - $19,889.47 - $750.00) in damages plus interest,

attorneys’ fees and costs. Compl. ¶¶ 26-28, 30.1

        12.     The district court may find that it is “facially apparent” from the complaint

that the amount in controversy requirement exceeds the jurisdictional minimum. Pretka v.

Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010). If the jurisdictional amount is

not apparent from the face of the complaint, then the court should look to the notice of

removal and any relevant evidence available at the time the case was removed. Williams v.

Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001); see also Roe v. Michelin N. Am.,

613 F.3d 1058, 1061 (11th Cir. 2010) (“[I]n some cases, the defendant or the court itself may

be better-situated to accurately assess the amount in controversy.”). The court may make

“reasonable deductions, reasonable inferences, or other reasonable extrapolations” to

determine whether the case is removable. Pretka, 608 F.3d at 754.

        13.     Plaintiff’s Complaint also includes a demand for attorneys’ fees pursuant to

Fla. Stat. § 627.428. As such, the preponderance of the evidence shows that the jurisdictional

threshold of $75,000 is satisfied. See Vigoa v. Bank of Am., N.A., No. 07-23108-CIV, 2008

U.S. Dist. LEXIS 128689, at *4 (S.D. Fla. Mar. 10, 2008) (a settlement letter can constitute

an “other paper” justifying removal under § 1446 (b)); Martin v. Mentor Corp., 142 F. Supp.

2d 1346, 1349 (M.D. Fla. 2001) (“Defendants may use a variety of documents, including a



1
  Plaintiff’s Complaint fails to mention that Plaintiff’s primary flood insurance carrier
tendered $48,400.00 in policy benefits for Plaintiff’s claim. In accounting for this payment,
Plaintiff is still seeking $170,617.73 ($219,017.73 - $48,400.00) plus interest, attorneys’ fees
and costs.



                                               4
                                                                  CASE NO: 2020-CA-001924 CI



written settlement demand, as an “other paper” under 28 U.S.C. § 1446(b) to determine if the

case is removable”).

                                    C. LEGAL STANDARD

        14.     Pursuant to 28 U.S.C. §1441(a), “any civil action brought in a state court of

which the district court of the United States have original jurisdiction, may be removed by

the defendant . . . to the district court of the United States . . . where such action is pending.”

        15.     Pursuant to 28 U.S.C. § 1332, the district courts have original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between—

                (1) citizens of different States;

                (2) citizens of a State and citizens or subjects of a foreign state . . .;

                (3) citizens of different States and in which citizens or subjects of a
                foreign state are additional parties; and

                (4) a foreign state, defined in section 1603(a) of this title, as plaintiff
                and citizens of a State or of different States.

        16.     This Court has original jurisdiction under 28 U.S.C. § 1332 because there is

complete diversity of citizenship between Plaintiff (who is a citizen of Florida) and

Defendant (American Security is a citizen of both Georgia and Delaware), and the amount in

controversy is in excess of $75,000 (at least $170,617.73) exclusive of interest, attorneys’

fees, and costs.

                                       D. CONCLUSION

        As complete diversity and the jurisdictional amount have been met, this action is

removable pursuant to 28 U.S.C. § 1332.




                                                    5
                                                             CASE NO: 2020-CA-001924 CI



        WHEREFORE, Defendant, American Security Insurance Company, respectfully

requests that the aforesaid action now pending in the Circuit Court of the Ninth Judicial

Circuit be removed to this Honorable Court.


                                                  SHUTTS & BOWEN LLP
                                                  Attorneys for Defendant, AMERICAN
                                                  SECURITY INSURANCE COMPANY
                                                  200 East Broward Boulevard
                                                  Suite 2100
                                                  Fort Lauderdale, FL 33301
                                                  Telephone: (954) 524-5505
                                                  Facsimile: (954) 524-5506

                                                  By: /s/ Daniel R. Lazaro
                                                      David Batista, Esq.
                                                      Trial Counsel
                                                      Florida Bar No. 175803
                                                      Email: dbatista@shutts.com

                                                      Daniel R. Lazaro, Esq.
                                                      Florida Bar No. 99021
                                                      Email: dlazaro@shutts.com


                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 30th day of September 2020, a true and correct

copy of the foregoing has been furnished via CM/ECF to: Keith Pipersburg, Esquire,

Insurance Litigation Group P.A., 1500 NE 162nd Street, Miami, Florida 33162,

(service@ilgpa.com).

                                                     /s/ Daniel R. Lazaro
                                                     DANIEL R. LAZARO



FTLDOCS 8036794 1




                                              6
